Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance

Allowed Claims
Claims 5-8 are allowed over the prior art of record.

Reason for Allowance
The instant claims are drawn to the following:

    PNG
    media_image1.png
    57
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    430
    media_image2.png
    Greyscale

The closest prior art is Biswas et al. (US 20140171639, pub date June 19, 2014).


    PNG
    media_image3.png
    520
    290
    media_image3.png
    Greyscale

Biswas et al. is deficient in that it does not teach applicant’s particular branched amine product and applicant’s reaction steps. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janet Cord on 11/8/21.
The application has been amended as follows:
In the Claims

Claims 1-4 have been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658